Exhibit 21.1 SUBSIDIARIES OF THE COMPANY (as of December31, 2015) Name JurisdictionofOrganization Afton Dialysis, LLC Delaware Ahern Dialysis, LLC Delaware Alamosa Dialysis, LLC Delaware Andrews Dialysis, LLC Delaware Animas Dialysis, LLC Delaware Argyle Dialysis, LLC Delaware Astro, Hobby, West Mt. Renal Care Limited Partnership Delaware Athio Dialysis, LLC Delaware Austin Dialysis Centers, L.P. Delaware Babler Dialysis, LLC Delaware Bagby Dialysis, LLC Delaware Baker Dialysis, LLC Delaware Bannon Dialysis, LLC Delaware Barnell Dialysis, LLC Delaware Bastrop Dialysis, LLC Delaware Beachside Dialysis, LLC Delaware Beck Dialysis, LLC Delaware Bedell Dialysis, LLC Delaware Bellevue Dialysis, LLC Delaware Beverly Hills Dialysis Partnership California Bidwell Dialysis, LLC Delaware Birch Dialysis, LLC Ohio Bladon Dialysis, LLC Delaware Bogachiel Dialysis, LLC Delaware Bollinger Dialysis, LLC Delaware Borrego Dialysis, LLC Delaware Brache Dialysis, LLC Delaware Bridges Dialysis, LLC Delaware Bronson Dialysis, LLC Delaware Brook Dialysis, LLC Delaware Cagles Dialysis, LLC Delaware Canoe Dialysis, LLC Delaware Capes Dialysis, LLC Delaware Capital Dialysis Partnership California Carroll County Dialysis Facility, Inc. Maryland Caverns Dialysis, LLC Delaware Central Carolina Dialysis Centers, LLC Delaware Central Georgia Dialysis, LLC Delaware Central Kentucky Dialysis Centers, LLC Delaware Chadron Dialysis, LLC Delaware Cheraw Dialysis, LLC Delaware Chicago Heights Dialysis, LLC Delaware Churchill Dialysis, LLC Delaware Clark Dialysis, LLC Delaware Clifton Dialysis, LLC Delaware Name JurisdictionofOrganization Clinica Medica DaVita Londrina Servicos de Nefrologia Ltda. Brazil Clyfee Dialysis, LLC Delaware Cobbles Dialysis, LLC Delaware Columbus-RNA-DaVita, LLC Delaware Continental Dialysis Center of Springfield-Fairfax, Inc. Virginia Continental Dialysis Center, Inc. Virginia Coral Dialysis, LLC Delaware Couer Dialysis, LLC Delaware Croft Dialysis, LLC Delaware Crossings Dialysis, LLC Delaware Cuivre Dialysis, LLC Delaware Curlew Dialysis, LLC Delaware Dallas-Fort Worth Nephrology, L.P. Delaware Davis Dialysis, LLC Delaware DaVita - Riverside, LLC Delaware DaVita - West, LLC Delaware DaVita APAC Holding B.V. Netherlands DaVita Brasil Participacoes e Servicos de Gestao Ltda. Brazil DaVita Care (Saudi Arabia) Saudi Arabia DaVita Deutschland AG Germany DaVita Deutschland Beteiligungs GmbH & Co. KG Germany DaVita Germany GmbH Germany DaVita Health Plan of California, Inc. (fka DaVita Healthcare Partners Plan, Inc.) Delaware DaVita Hospice Nevada, LLC (fka Las Vegas Solari Hospice Care LLC ) Delaware DaVita Medical ASC-LB California, LLC (fka HealthCare Partners ASC-LB, LLC) California DaVita Medical Colorado, LLC (fka HealthCare Partners Colorado, LLC) Colorado DaVita Medical Florida, Inc. (fka JSA Healthcare Corporation) Delaware DaVita Medical Florida, LLC (fka JSA Care Partners, LLC) Florida DaVita Medical Group Colorado Springs, LLC (fka Colorado Springs Health Partners, LLC) Colorado DaVita Medical Group New Mexico, LLC (fka ABQ Health Partners, LLC) Delaware DaVita Medical Group South Florida, LLC (fka HealthCare Partners South Florida, LLC) Florida DaVita Medical Holding Company, New Mexico, LLC (fka Medical Group Holding Company, LLC) New Mexico DaVita Medical Holdings California, LLC (fka HealthCare Partners Holdings, LLC) California DaVita Medical Holdings Florida, Inc. (fka JSA Holdings, Inc.) Delaware DaVita Medical IPA Nevada, LLC (fka JSA P5 Nevada, L.L.C.) Nevada DaVita Medical Management Services Nevada, LLC (fka HealthCare Partners Nevada, LLC) Nevada DaVita Medical Nevada, LLC (fka JSA Healthcare Nevada, L.L.C.) Nevada DaVita Medical RE, LLC (fka Healthcare Partners RE LLC) Delaware DaVita Medical Services, LLC (fka HealthCare Partners Services, LLC) Delaware DaVita Medical Services, LLC (fka HealthCare Partners, LLC) California DaVita of New York, Inc. New York DaVita Rx, LLC Delaware DaVita S.A.S. Colombia DaVita Sp. z o.o. Poland Dawson Dialysis, LLC Delaware Name JurisdictionofOrganization DC Healthcare International, Inc. Delaware Dialysis Holdings, Inc. Delaware Dialysis of Northern Illinois, LLC Delaware Dialysis Specialists of Dallas, Inc. Texas DNP Management Company, LLC Delaware Downriver Centers, Inc. Michigan Dresher Dialysis, LLC Delaware Dunes Dialysis, LLC Delaware Duston Dialysis, LLC Delaware DV Care Netherlands B.V. Netherlands DV Care Netherlands C.V. Netherlands DVA Healthcare - Southwest Ohio, LLC Tennessee DVA Healthcare of Maryland, Inc. Maryland DVA Healthcare of Massachusetts, Inc. Massachusetts DVA Healthcare of Pennsylvania, LLC Pennsylvania DVA Healthcare Procurement Services, Inc. California DVA Healthcare Renal Care, Inc. Nevada DVA Holdings Pte. Ltd. Singapore DVA Laboratory Services, Inc. Florida DVA of New York, Inc. New York DVA Renal Healthcare, Inc. Tennessee Dworsher Dialysis, LLC Delaware East End Dialysis Center, Inc. Virginia Edisto Dialysis, LLC Delaware Elberton Dialysis Facility, Inc. Georgia Eldrist Dialysis, LLC Delaware Elgin Dialysis, LLC Delaware Etowah Dialysis, LLC Delaware Eufaula Dialysis, LLC Delaware EURODIAL - Centro de Nefrologia e Dialise de Leiria S.A. Portugal Everett MSO, Inc. Washington Falcon, LLC Delaware Farragut Dialysis, LLC Delaware Fields Dialysis, LLC Delaware Flagler Dialysis, LLC Delaware Flamingo Park Kidney Center, Inc. Florida Flandrau Dialysis, LLC Delaware Flor Dialysis, LLC Delaware Fort Dialysis, LLC Delaware Foss Dialysis, LLC Delaware Freehold Artificial Kidney Center, L.L.C. New Jersey Garner Dialysis, LLC Delaware Garrett Dialysis, LLC Delaware Gate Dialysis, LLC Delaware Genesis KC Development, LLC Delaware Name JurisdictionofOrganization Gertrude Dialysis, LLC Delaware Geyser Dialysis, LLC Delaware Glassland Dialysis, LLC Delaware Glosser Dialysis, LLC Delaware Goodale Dialysis, LLC Delaware Greater Las Vegas Dialysis, LLC Delaware Greater Los Angeles Dialysis Centers, LLC Delaware Greenspoint Dialysis, LLC Delaware Gulch Dialysis, LLC Delaware Harmony Dialysis, LLC Delaware Hawn Dialysis, LLC Delaware Hazelton Dialysis, LLC Delaware Headlands Dialysis, LLC Delaware Heideck Dialysis, LLC Delaware Helmer Dialysis, LLC Delaware Hills Dialysis, LLC Delaware Holten Dialysis, LLC Delaware Honeyman Dialysis, LLC Delaware Houston Kidney Center/Total Renal Care Integrated Service Network Limited Partnership Delaware Hugo Dialysis, LLC Delaware IDC -International Dialysis Centers, Lda Portugal Infomasi Ekuiti Sdn. Bhd. Malaysia Iroquois Dialysis, LLC Delaware ISD I Holding Company, Inc. Delaware ISD Las Vegas, LLC Delaware ISD Renal, Inc. Delaware ISD Summit Renal Care, LLC Ohio Jacinto Dialysis, LLC Delaware Jericho Dialysis, LLC Delaware Kadden Dialysis, LLC Delaware Kamakee Dialysis, LLC Delaware Kamiah Dialysis, LLC Delaware Kavett Dialysis, LLC Delaware Kerricher Dialysis, LLC Delaware Kidney Care Services, LLC Delaware Kidney Center South LLC Delaware Kidney HOME Center, LLC Delaware Knickerbocker Dialysis, Inc. New York Lassen Dialysis, LLC Delaware Lees Dialysis, LLC Delaware Liberty RC, Inc. New York Lifeline Pensacola, LLC Delaware Lifeline Vascular Associates of Allen Park, LLC Delaware Lifeline Vascular Center of South Orlando, LLC Delaware Lifeline Vascular Center-Albany, LLC Delaware Name JurisdictionofOrganization Lifeline Vascular Center-Orlando, LLC Delaware Lincoln Park Dialysis Services, Inc. Illinois Little Rock Dialysis Centers, LLC Delaware Livingston Dialysis, LLC Delaware Llano Dialysis, LLC Delaware Lory Dialysis, LLC Delaware Lourdes Dialysis, LLC Delaware Lyndale Dialysis, LLC Delaware Lynwick Dialysis, LLC Delaware Madigan Dialysis, LLC Delaware Magoffin Dialysis, LLC Delaware Manchester Dialysis, LLC Delaware Manito Dialysis, LLC Delaware Maple Grove Dialysis, LLC Delaware Margette Dialysis, LLC Delaware Mashero Dialysis, LLC Delaware Mason-Dixon Dialysis Facilities, Inc. Maryland Mazonia Dialysis, LLC Delaware Meadows Dialysis, LLC Delaware Memorial Dialysis Center, L.P. Delaware Meridian Dialysis, LLC Delaware Mermet Dialysis, LLC Delaware Milo Dialysis, LLC Delaware Minam Dialysis, LLC Delaware Mocca Dialysis, LLC Delaware Montauk Dialysis, LLC Delaware Mulgee Dialysis, LLC Delaware MVZ DaVita Alzey GmbH Germany MVZ DaVita Aurich GmbH Germany MVZ DaVita Bad Duben GmbH Germany MVZ DaVita Dormagen GmbH Germany MVZ DaVita Duisburg GmbH Germany MVZ DaVita Elsterland GmbH Germany MVZ DaVita Emden GmbH Germany MVZ DaVita Gera GmbH Germany MVZ DaVita Monchengladbach GmbH Germany MVZ DaVita Neuss GmbH Germany MVZ DaVita Niederrhein GmbH Germany MVZ DaVita Nierenzentrum am Schloss Britz GmbH Germany MVZ DaVita Rhein-Ruhr GmbH Germany MVZ DaVita Salzgitter-Seesen GmbH Germany MVZ DaVita Sud-Niedersachsen GmbH Germany Myrtle Dialysis, LLC Delaware Nansen Dialysis, LLC Delaware Navarro Dialysis, LLC Delaware Name JurisdictionofOrganization Nephrology Medical Associates of Georgia, LLC Georgia Neptune Artificial Kidney Center, L.L.C. New Jersey Norbert Dialysis, LLC Delaware Norte Dialysis, LLC Delaware North Atlanta Dialysis Center, LLC Delaware North Colorado Springs Dialysis, LLC Delaware North Puget Sound Oncology Equipment Leasing Company, LLC Washington Northridge Medical Services Group, Incorporated California Noster Dialysis, LLC Delaware Odiorne Dialysis, LLC Delaware Ohio River Dialysis, LLC Delaware Olive Dialysis, LLC Delaware Open Access Lifeline, LLC Delaware Paladina Health, LLC Delaware Palo Dialysis, LLC Delaware Patient Pathways, LLC Delaware Pedernales Dialysis, LLC Delaware Physicians Choice Dialysis Of Alabama, LLC Delaware Physicians Choice Dialysis, LLC Delaware Physicians Dialysis Acquisitions, Inc. Delaware Physicians Dialysis of Lancaster, LLC Pennsylvania Physicians Dialysis Ventures, LLC Delaware Physicians Dialysis, Inc. Delaware Physicians Management, LLC Delaware Pible Dialysis, LLC Delaware Pine Dialysis, LLC Delaware Pittsburgh Dialysis Partners, LLC Delaware Platte Dialysis, LLC Delaware Pokagon Dialysis, LLC Delaware Portola Dialysis, LLC Delaware Powerton Dialysis, LLC Delaware Prairie Dialysis, LLC Delaware Primrose Dialysis, LLC Delaware Prineville Dialysis, LLC Delaware Prings Dialysis, LLC Delaware Pyramid Dialysis, LLC Delaware Randolph Dialysis, LLC Delaware Rayburn Dialysis, LLC Delaware Red Willow Dialysis, LLC Delaware Redcliff Dialysis, LLC Delaware Refuge Dialysis, LLC Delaware Renal Life Link, Inc. Delaware Renal Treatment Centers - California, Inc. Delaware Renal Treatment Centers - Hawaii, Inc. Delaware Renal Treatment Centers - Illinois, Inc. Delaware Name JurisdictionofOrganization Renal Treatment Centers - Mid-Atlantic, Inc. Delaware Renal Treatment Centers - Northeast, Inc. Delaware Renal Treatment Centers - Southeast, LP Delaware Renal Treatment Centers - West, Inc. Delaware Renal Treatment Centers, Inc. Delaware Ridgely Dialysis, LLC Delaware River Valley Dialysis, LLC Delaware RMS Lifeline Inc. Delaware Rocky Mountain Dialysis Services, LLC Delaware Roushe Dialysis, LLC Delaware Rusk Dialysis, LLC Delaware Sahara Dialysis, LLC Delaware SAKDC-DaVita Dialysis Partners, L.P. Delaware Sandlin Dialysis, LLC Delaware Sapelo Dialysis, LLC Delaware Shelby Dialysis, LLC Delaware Shelling Dialysis, LLC Delaware Sherman Dialysis, LLC Delaware Shetek Dialysis, LLC Delaware Shining Star Dialysis, Inc. New Jersey Shoals Dialysis, LLC Delaware Shone Dialysis, LLC Delaware Shoshone Dialysis, LLC Delaware Sierra Rose Dialysis Center, LLC Delaware Silverwood Dialysis, LLC Delaware Simeon Dialysis, LLC Delaware Skagit Dialysis, LLC Delaware Smithgall Dialysis, LLC Delaware South Central Florida Dialysis Partners, LLC Delaware South Fork Dialysis, LLC Delaware Southcrest Dialysis, LLC Delaware Southwest Atlanta Dialysis Centers, LLC Delaware Sprague Dialysis, LLC Delaware Star Dialysis, LLC Delaware Starks Dialysis, LLC Delaware Stearns Dialysis, LLC Delaware Storrie Dialysis, LLC Delaware Sunapee Dialysis, LLC Delaware Taum Dialysis, LLC Delaware Tel-Huron Dialysis, LLC Delaware The DaVita Collection, Inc. California THP Services, Inc. California Tolowa Dialysis, LLC Delaware Total Acute Kidney Care, Inc. Florida Total Renal Care Of North Carolina, LLC Delaware Name JurisdictionofOrganization Total Renal Care Texas Limited Partnership Delaware Total Renal Care, Inc. California Total Renal Laboratories, Inc. Florida Total Renal Research, Inc. Delaware Trailstone Dialysis, LLC Delaware Transmountain Dialysis, L.P. Delaware TRC - Four Corners Dialysis Clinics, L.L.C. New Mexico TRC - Indiana, LLC Indiana TRC - Petersburg, LLC Delaware TRC EL Paso Limited Partnership Delaware TRC of New York, Inc. New York TRC West, Inc. Delaware TRC-Georgetown Regional Dialysis, LLC District Of Columbia Tree City Dialysis, LLC Delaware Tross Dialysis, LLC Delaware Tunnel Dialysis, LLC Delaware Tyler Dialysis, LLC Delaware Ukiah Dialysis, LLC Delaware Unicoi Dialysis, LLC Delaware USC-DaVita Dialysis Center, LLC California UT Southwestern DVA Healthcare, L.L.P. Texas VillageHealth DM, LLC Delaware Volo Dialysis, LLC Delaware Wakoni Dialysis, LLC Delaware Walcott Dialysis, LLC Delaware Walker Dialysis, LLC Delaware Walton Dialysis, LLC Delaware Wayside Dialysis, LLC Delaware Weldon Dialysis, LLC California Williston Dialysis, LLC Delaware
